Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2006

Rozenkier v. AG Schering
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3934




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Rozenkier v. AG Schering" (2006). 2006 Decisions. Paper 634.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/634


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                            NOT PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT
            ___________

                No. 04-3934
                ___________

   IN RE: NAZI ERA CASES AGAINST
  GERMAN DEFENDANTS LITIGATION

            SIMON ROZENKIER,

                           Appellant

                      v.

        AG SCHERING; BAYER AG

                ___________

On Appeal from the United States District Court
          for the District of New Jersey
          (D.C. Civ. No. 03-cv-03413)
 District Judge: Honorable William G. Bassler
                  ___________

         Argued September 26, 2005
BEFORE: ALITO,* AMBRO, and LOURIE,** Circuit Judges

               (Opinion filed: August 2, 2006)

Carey R. D’Avino, Esquire
Stephen A. Whinston, Esquire (Argued)
Berger & Montague, P.C.
1622 Locust Street
Philadelphia, PA 19103

       Counsel for Appellant

John J. Gibbons, Esquire
Thomas R. Valen, Esquire
Gibbons, Del Deo, Dolan, Griffinger & Vecchione
A Professional Corporation
One Riverfront Plaza
Newark, NJ 07102

Roger M. Witten, Esquire (Argued)
Wilmer Cutler Pickering Hale and Dorr LLP
399 Park Avenue


*Then Judge, now Justice, Alito heard oral argument in this case
but was elevated to the United States Supreme Court on January
31, 2006. The opinion is filed by a quorum of the panel. 28
U.S.C. § 46(d).


**Honorable Alan D. Lourie, Circuit Judge for the United States
Court of Appeals for the Federal Circuit, sitting by designation.

                               2
New York, NY 10022

       Counsel for Appellees

                        ___________

                 OPINION OF THE COURT
                      ___________

LOURIE, Circuit Judge

        Simon Rozenkier appeals from the decision of the United
States District Court for the District of New Jersey granting
Schering AG’s and Bayer AG’s (the “Appellees”) motion to
dismiss Rozenkier’s complaint for failure to state a claim
pursuant to Federal Rule of Civil Procedure 12(b)(6). In re Nazi
Era Cases Against German Defendants Litigation, 334 F. Supp.
2d 690 (D.N.J. 2004) (“Decision”). Because Rozenkier’s claims
are nonjusticiable under the political question doctrine, we
affirm.

                     I. BACKGROUND

       This case arises from the horrific, widespread crimes
perpetrated by the Nazi government during World War II.
Rozenkier, a Holocaust survivor, was subjected to inhumane
Nazi medical experimentation while he was imprisoned at the
Auschwitz-Birkenau concentration camps. Decision, 334 F.
Supp. 2d at 691. During his internment in 1944, he was forced
to undergo injections of unknown chemical substances into his

                               3
testicles causing swelling and bleeding of his genitalia. Id.
After his liberation from Auschwitz-Birkenau, Rozenkier
emigrated from Poland to the United States. Id. In 1952, he
married but was unable to have children. Id. The cause of his
sterility remained unknown until 1999, when Rozenkier learned
definitively that his “infertility was the result of a Nazi ‘medical
experiment.’” Id.

        Rozenkier’s case does not arise in isolation. In the late
1990's, Holocaust survivors filed a number of class action
lawsuits seeking compensation from German corporations who
allegedly participated in Nazi-era crimes arising from slave and
forced labor during World War II. In 1998, at the request of the
German government, the United States government agreed to
facilitate the resolution of those lawsuits. Following the
personal involvement of the President of the United States and
German Chancellor Schroeder, the federal governments of the
United States and Germany, German corporations, and attorneys
for various plaintiffs agreed that the plaintiffs would voluntarily
dismiss their lawsuits in exchange for the creation of the
German Foundation “Remembrance, Responsibility and the
Future” (the “Foundation”), which would make payments to
Nazi victims from a DM 10 billion pool.

      On July 17, 2000, the United States and German
governments signed an agreement (the “Joint Statement”)
expressing their support for the Foundation. Joint Statement, at
3. Concurrently, the two governments signed an executive
agreement (the “Executive Agreement”) recognizing the desire

                                 4
of the two governments for an “all embracing and enduring legal
peace to advance their foreign policy interests” and reflecting
their commitments to the Foundation as “the exclusive remedy
and forum for the resolution of . . . all claims that have been or
may be asserted against German companies arising from the
National Socialist era and World War II,” Executive Agreement,
Art. 1(1) (emphasis added), including specifically medical
experimentation claims. Id. at Annex A, ¶ 4. The Executive
Agreement also stated that the “United States shall . . . inform
its courts through a Statement of Interest . . . that it would be in
the foreign policy interests of the United States for the
Foundation to be the exclusive remedy and forum for
resolution” of those claims. Id. at Art. 2(1). Specifically, the
Executive Agreement provided:

       [T]he United States will timely file a Statement of
       Interest and accompanying foreign policy
       statement of the Secretary of State and
       Declaration of Deputy Treasury Secretary Stuart
       E. Eizenstat in all pending and future cases,
       regardless of whether the plaintiff(s) consent(s) to
       dismissal, in which the United States is notified
       that a claim has been asserted against German
       companies arising from the National Socialist era
       and World War II.

Id. at Annex B, at 1.

       On August 12, 2000, after the Joint Statement and

                                 5
Executive Agreement were executed, the German government
enacted laws for implementing the Foundation (“Foundation
Law”). The Foundation Law allocated DM 50 million for the
compensation of “other personal injuries,” including injuries to
victims of medical experimentation, and capped individual
awards for those injuries at DM 15,000. Foundation Law, at §§
9(1), 9(3).      In a series of letters from the lead German
negotiator, Otto Graf Lambsdorff, to the lead United States
negotiator, Stuart Eizenstat, the German government reaffirmed
that the “DM 50 million allocation [for other personal injury]
will be distributed to each partner organization so that each
approved applicant is provided a pro-rata amount of the total
amount of all approved ‘other personal injury’ applicants” and
that the “Foundation will give victims of medical
experimentation and Kinderheim cases priority over other non-
labor personal injury wrongs.” Letter from Lambsdorff to
Eizenstat, July 11, 2000. On October 19, 2000, the United
States and Germany exchanged diplomatic notes declaring the
Foundation Law, as clarified by the Lambsdorrf-Eizenstat
letters, to be “fully consistent” with the Executive Agreement,
causing the Executive Agreement to enter into force as of that
date. Exchange of Notes between the Embassy of the United
States and the Federal Foreign Office of Germany, Oct. 19,
2000.

      In March 2001, Rozenkier applied for compensation from
the Foundation for his injuries. In submitting his application,
Rozenkier executed a waiver against “all German companies for
claims in connection to National Socialist injustices.” The

                               6
Foundation approved Rozenkier’s application by letter dated
February 6, 2004, and issued him two compensation checks for
$4,645.09 and $5,348.36. Decision, 334 F. Supp. 2d at 694.

        Notwithstanding his Foundation application, Rozenkier
filed suit in the Eastern District of New York against Schering
AG and Bayer AG (the “Appellees”) on March 25, 2003,
alleging that the Appellees had cooperated with the Nazi regime
in causing his sterilization, and claiming damages under a
number of tort theories, including negligence, infliction of
emotional distress, assault and battery, conspiracy, fraud, and
breach of the manufacturer’s duty to warn, as well as violations
of international law. Rozenkier also alleged that the waiver he
had submitted with his Foundation application was void because
the Foundation had unilaterally altered the compensation
scheme and eliminated the right to file an appeal with the
Independent Appeals Authority. In August 2003, the Judicial
Panel on Multidistrict Litigation transferred the action to the
United States District Court for the District of New Jersey
pursuant to 28 U.S.C. § 1407, on the ground that the case raised
common questions of fact with 35 previously transferred Nazi-
era cases filed by American plaintiffs against German
corporations.

        The Appellees moved to dismiss Rozenkier’s complaint
for failure to state a claim under Federal Rule of Civil Procedure
12(b)(6), and the United States filed a statement of interest (the
“Statement of Interest”) recommending that the action be
dismissed. On September 10, 2004, the district court granted the

                                7
Appellees’ motion, holding that Rozenkier’s claims presented a
nonjusticiable political question. The court explained that if it
were to adjudicate the merits of the complaint, it would be
acting against the recommendation of the Executive Branch on
an issue of foreign policy. The court thus concluded that
Rozenkier’s claims were nonjusticiable and that the proper
forum for restitution or compensation was the Foundation. In a
footnote, the court remarked that it did not need to address
Rozenkier’s allegations concerning the Foundation’s
compensation scheme and the right of appeal in detail because
those allegations did not involve acts by the Appellants. Finally,
the court did not address whether Rozenkier’s claim was
nonjusticiable on the grounds of the act of state doctrine or
international comity.

      Rozenkier timely appealed, and we have jurisdiction
pursuant to 28 U.S.C. § 1291.

                      II. DISCUSSION

       Our review of a dismissal under Federal Rule of Civil
Procedure 12(b)(6) on the basis of the political question doctrine
is plenary. State of New Jersey v. United States, 91 F.3d 463,
466 (3d Cir. 1996).

       On appeal, Rozenkier argues that the political question
doctrine does not apply to this case because his claims neither
threaten the operation of the Foundation nor implicate the
conduct of the United States or the post-war German

                                8
government. According to Rozenkier, the foreign policy interest
of the United States was the creation of the Foundation, and that
interest has been fulfilled. Rozenkier also asserts that the
German Parliament (“Bundestag”) unilaterally altered the
compensation calculation for victims of medical experiments to
be per capita payments rather than a pro rata distribution; he
contends that because the United States did not get what it
bargained for in the Executive Agreement, no foreign policy
interest exists that would require dismissal of his action.

        The Appellees respond that the political question doctrine
applies to this case. According to Appellees, adjudicating this
case would require United States courts to second-guess 60
years of exclusive intergovernmental resolution of Nazi-era
claims, and in particular, the United States foreign policy
decision articulated in the Statement of Interest that the
Foundation should be the exclusive forum for resolution of the
claims of Rozenkier and similarly situated individuals.
Appellees also contend that the additional defenses of the act of
state doctrine and international comity require dismissal as well.

        We agree with the Appellees that the district court
correctly dismissed Rozenkier’s claims as raising a
nonjusticiable political question. The political question doctrine
is a judicially created theory that limits the power of the federal
courts to adjudicate certain types of claims.                  The
“nonjusticiability of a political question is primarily a function
of the separation of powers.” Baker v. Carr, 369 U.S. 186, 210
(1962). As the Supreme Court held in the landmark case of

                                9
Marbury v. Madison, 1 Cranch 137 (1803), certain political
issues are left to the executive, whose decisions on those matters
are conclusive:

       By the constitution of the United States, the
       President is invested with certain important
       political powers, in the exercise of which he is to
       use his own discretion, and is accountable only to
       his country in his political character, and to his
       own conscience. . . . In such cases, their acts are
       his acts; and whatever opinion may be entertained
       of the manner in which executive discretion may
       be used, still there exists, and can exist, no power
       to control that discretion. The subjects are
       political. They respect the nation, not individual
       rights, and being entrusted to the executive, the
       decision of the executive is conclusive.

Id. at 165-66. Thus, “[w]hen a court concludes that an issue
presents a nonjusticiable political question, it declines to address
the merits of that issue.” U.S. Dept. of Commerce v. Montana,
503 U.S. 442, 457-58 (1992).

         In Baker, the Supreme Court in dictum addressed
political questions involving foreign relations, noting that
judicial scrutiny of foreign relations decisions involves a
“discriminating analysis of the particular question posed, in
terms of the history of its management by the political branches,
of its susceptibility to judicial handling in the light of its nature

                                 10
and posture in the specific case, and of the possible
consequences of judicial action.” 369 U.S. at 211-12. While
cautioning that “it is error to suppose that every case or
controversy which touches foreign relations lies beyond judicial
cognizance,” the Supreme Court identified six factors, any one
of which indicates the presence of a nonjusticiable political
question:

       Prominent on the surface of any case held to
       involve a political question is found [1] a
       textually demonstrable constitutional commitment
       of the issue to a coordinate political department;
       or [2] a lack of judicially discoverable and
       manageable standards for resolving it; or [3] the
       impossibility of deciding without an initial policy
       determination of a kind clearly for nonjudicial
       discretion; or [4] the impossibility of a court's
       undertaking independent resolution without
       expressing lack of the respect due coordinate
       branches of government; or [5] an unusual need
       for unquestioning adherence to a political
       decision already made; or [6] the potentiality of
       embarrassment from multifarious
       pronouncements by various departments on one
       question.

Id. at 211, 217. Here, we conclude that Rozenkier’s claims
present a nonjusticiable political question because the fourth
Baker factor is clearly implicated: the adjudication of Nazi-era

                               11
claims by United States federal courts would express a lack of
respect for the Executive Branch because of the Executive
Branch’s longstanding foreign policy interest that issues relating
to World War II and Nazi-era claims be resolved through
intergovernmental negotiation.

        As the Executive Agreement notes, the United States and
German governments worked for 55 years to address the
consequences of the National Socialist era and World War II
through political and governmental acts between the two
governments, and “the Agreement and the establishment of the
Foundation represent a fulfillment of these efforts.” Executive
Agreement, at 4. The first intergovernmental agreement to
address Nazi-era wrongdoing by the German government and
German companies was the 1945 Potsdam Agreement, in which
the United States, Great Britain, and the Soviet Union agreed to
remove German industrial assets as war reparations. See
American Ins. Ass'n v. Garamendi, 539 U.S. 396, 403 (2003).
That policy continued with the Paris Agreement, which provided
that the signatory nations would share the seized German assets
as settlement of “all [their] claims and those of [their] nationals
against the former [German] Government and its Agencies, of
a governmental or private nature, arising out of the war.” Id.
(quoting the Paris Agreement). The effect of the Paris
Agreement was curtailed, however, and attention to reparations
intentionally deferred, when the western Allies moved to end
their occupation and reestablish a sovereign Germany as a buffer
against Soviet expansion. Concerned that continued reparations
would cripple the new Federal Republic of Germany

                                12
economically, the Allies decided in the 1953 London Debt
Agreement to put off “[c]onsideration of claims arising out of
the second World War by countries which were at war with or
were occupied by Germany during that war, and by nationals of
such countries, against the Reich and agencies of the Reich . . .
until the final settlement of the problem of reparation.” Id. at
403–04 (quoting the Agreement on German External Debts).
Those terms were construed by German courts as postponing the
resolution of foreign claims against both the German
government and German industry until the terms of an ultimate
postwar treaty were resolved. See id. at 405.

       In the meantime, the Allies assigned the responsibility of
providing restitution to victims of Nazi persecution to the new
German government. See id. (citing the Convention of the
Settlement of Matters Arising Out of the War and the
Occupation, May 26, 1952). Pursuant to this treaty obligation,
Germany enacted domestic legislation and entered into a
number of bilateral agreements with other nations and non-
governmental organizations. See id. By 2000, Germany had
paid more than DM 100 billion in compensation to Nazi-era
victims. See id. A number of victims, however, have attempted
to pursue litigation in United States courts. Those suits
generated much protest by the defendant companies and the
German government, to the point that the United States
government took action to try to resolve “the last great
compensation related negotiation arising out of World War II.”
Garamendi, 539 U.S. at 405 (quoting a press briefing by Deputy
Secretary of Treasury Eizenstat). The ensuing negotiations at

                               13
the intergovernmental level culminated in the creation of the
Foundation and the signing of the Executive Agreement. See id.

       The history of the Foundation and the Executive
Agreement make clear that the Executive and Legislative
branches have exclusively managed the resolution of Nazi-era
reparations claims for 55 years. The longstanding history of
negotiations at the intergovernmental level represents a foreign
policy interest that Nazi-era claims be resolved through the
political branch. Here, we are mindful of the Supreme Court’s
emphasis on preserving the “‘capacity of the President to speak
for the Nation with one voice in dealing with other
governments’ to resolve claims . . . arising out of World War
II.” Garamendi, 539 U.S. at 424.

         In Garamendi, the Supreme Court discussed the same set
of agreements for Holocaust compensation that are at issue here,
holding that California's Holocaust Victim Insurance Relief Act
(HVIRA), and in particular a provision of the HVIRA requiring
any insurer that did business in California and that sold
insurance policies in Europe which were in effect during the
Holocaust-era to disclose certain information about those
policies to the California Insurance Commissioner or risk losing
its license, impermissibly interfered with the Executive Branch’s
foreign policy, and was preempted on that basis. Id., 539 U.S.
at 421. The Court observed:

       [R]esolving Holocaust-era insurance claims that
       may be held by residents of this country is a

                               14
      matter well within the Executive's responsibility
      for foreign affairs. Since claims remaining in the
      aftermath of hostilities may be “sources of
      friction” acting as an “impediment to resumption
      of friendly relations” between the countries
      involved, there is a “longstanding practice” of the
      national Executive to settle them in discharging
      its responsibility to maintain the Nation's
      relationships with other countries. The issue of
      restitution for Nazi crimes has in fact been
      addressed in Executive Branch diplomacy and
      formalized in treaties and executive agreements
      over the last half century, and although resolution
      of private claims was postponed by the Cold War,
      securing private interests is an express object of
      diplomacy today, just as it was addressed in
      agreements soon after the Second World War.
      Vindicating victims injured by acts and omissions
      of enemy corporations in wartime is thus within
      the traditional subject matter of foreign policy in
      which national, not state, interests are overriding,
      and which the National Government has
      addressed.

Id. at 420-21. Although Garamendi was not a political question
case, the same reasoning applies here. The Executive Branch
engaged in a decades-long negotiation with the German
government to resolve Nazi-era reparations claims. That
process culminated with the signing of the Executive

                              15
Agreement, which enunciated a foreign policy that the
Foundation be the exclusive forum for claims by Nazi-era
victims of medical experimentation against German companies.
The Statement of Interest confirms that understanding. In this
context, judicial review of Rozenkier’s claims would express a
lack of respect for the Executive Branch’s longstanding foreign
policy interest in resolving Nazi-era claims through
intergovernmental negotiation. We therefore conclude that his
case presents a nonjusticiable political question that requires
dismissal.

       We reject Rozenkier’s argument that United States
foreign policy interests were limited to the act of “creating” the
Foundation. As discussed, the Executive Branch has expressed
a longstanding foreign policy interest in resolving Nazi-era
claims at the intergovernmental level, and that interest did not
terminate with the creation of the Foundation. Indeed, the
Statement of Interest provides that, four years after the creation
of the Foundation, the “United States maintains [the] policy in
the current administration” that “all asserted claims should be
pursued through the Foundation instead of the courts.”
Statement of Interest, at 11.

       In so holding, we reach the same result as the Second
Circuit and New Jersey district courts that have dismissed
claims arising out of the Nazi-era on political question grounds.
See Whiteman v. Dorotheum GmbH & Co. KG, 431 F.3d 57 (2d
Cir. 2005) (affirming the dismissal of Nazi-era claims against
Austria on political question grounds); In re Nazi Era Cases

                               16
Against German Defendants Litig., 129 F. Supp. 2d 370, 383
(D.N.J. 2001) (dismissing on political question and international
comity grounds); Burger v. Fischer v. DeGussa AG, 65 F. Supp.
2d 248 (D.N.J. 1999) (dismissing on political question grounds);
Iwanowa v. Ford Motor Co., 67 F. Supp. 2d 424 (D.N.J. 1999)
(dismissing on political question and international comity
grounds).

       In Whiteman, the Second Circuit dismissed a putative
class action against Austria for Nazi-era wrongdoing as a
nonjusticiable political question. 431 F.3d at 59-60. The court
held:

       We conclude that we cannot “undertak[e]
       independent resolution without expressing lack of
       respect due” the Executive Branch because (1) the
       Executive Branch has exercised its authority to
       enter into executive agreements respecting the
       resolution of the claims in question; (2) the
       United States Government (a) has established
       through an executive agreement an alternative
       international forum for considering the claims in
       question, and (b) has indicated that, as a matter of
       foreign policy, the alternative forum is superior to
       litigation; and (3) the United States foreign policy
       advanced by the executive agreement is
       substantially undermined by the continuing
       pendency of this case.


                               17
Id. at 73-74 (quoting Baker, 369 U.S. at 217). The Second
Circuit’s analysis is thus consistent with our holding that the
claims of Rozenkier and similarly situated individuals present a
nonjusticiable political question. We note, however, that our
conclusion rests not only on the foreign policy interests
expressed in the Executive Agreement and the Statement of
Interest, but also on the United States’ long-standing foreign
policy commitment to resolving reparations claims arising out
of World War II and the Holocaust at the governmental level.

        We are aware that the Ninth Circuit has rendered a
decision in Alperin v. Vatican Bank, 410 F.3d 532 (9th Cir.
2005), in which it arrived at the same conclusion that we do
concerning slave labor claims against the Vatican Bank, but not
with regard to property claims against the Vatican Bank. In
Alperin, Holocaust survivors asserted property claims alleging
that the Vatican Bank had profited from looted assets and slave
labor during the Croatian Ustasha political regime, which was
supported throughout World War II by Nazi forces. The
Holocaust survivors also asserted slave labor claims alleging
that the Vatican Bank had actively assisted the war objectives of
the Utasha Regime in violation of international law. The Ninth
Circuit allowed the property claims to proceed, but noted that
the case was “distinguishable from those involving the
Foundation in that there is no analogous executive agreement
covering claims to the Ustasha treasury.” Id. at 550 (emphasis
added) (referring to Decision, 334 F. Supp. 2d at 696-97). Thus,
Alperin is not persuasive to the resolution of this case involving
the Foundation. However, the court held that the slave labor

                               18
claims were nonjusticiable because they raised a political
question. Id. at 562. Thus, the holding of Alperin in its analysis
of the slave labor claims is consistent with our resolution here
concerning tort claims.

       Finally, we respectfully find the Eleventh Circuit’s
reasoning in Ungaro-Benages v. Dredsner Bank AG, 379 F.3d
1227 (11th Cir. 2004), to be unpersuasive. In that case, the
Eleventh Circuit declined to dismiss a Holocaust-related claim
against German banks based on the political doctrine, instead
dismissing the claim on the grounds of international comity.
379 F.3d at 1236, 1239. The court reasoned that because the
Executive Agreement, which is the same as that at issue here,
stated that it did not provide an independent legal basis for
dismissal, the “President has purposely chosen not to settle [the]
claims directly” and therefore adjudication of the claims does
not “interfere with American foreign relations.” Id. at 1237,
1236.

        We disagree with the Eleventh Circuit’s interpretation of
the Executive Agreement. The provision in the Executive
Agreement that the court relied on for its holding that the
political question doctrine was inapplicable is set forth in the
section entitled “Elements of U.S. Government Statement of
Interest,” and provides: “The United States does not suggest that
its policy interests concerning the Foundation in themselves
provide an independent legal basis for dismissal, but will
reinforce the point that U.S. policy interests favor dismissal on
any valid legal ground.” Executive Agreement, Annex B, ¶ 7.

                               19
However, that language does not preclude United States federal
courts from dismissing claims arising under the Executive
Agreement as raising a nonjusticiable political question. Indeed,
in its Statement of Interest in this case, the United States
recommends dismissal based on foreign policy interests. Thus,
while the United States has not asserted that the foreign policy
interests expressed in the Executive Agreement and the
Statement of Interest1 provide an independent legal basis for


1        The Executive Agreement states that “it would be in the
foreign policy interests of
the United States to be the exclusive remedy and forum for
resolving . . . claims asserted against German companies . . . and
that dismissal of such cases would be in its foreign policy
interest.” Executive Agreement, Art. 2(1). The Executive
Agreement also explains that the foreign policy interest at issue
was resolving Nazi-era cases outside of litigation and creating
an all-embracing and enduring peace. Executive Agreement, at
3. Further, the Statement of Interest asserts that
        [t]he President of the United States concluded that it
        would be in the foreign policy interests of the United
        States for the Foundation to be the exclusive forum and
        remedy for the resolution of all asserted claims against
        German companies arising from their involvement in the
        Nazi era and World War II, including without limitation
        those relating to compensation for slave and forced labor,
        “aryanization” or other confiscation of, damage to, or
        loss of property (including banking assets and insurance
        policies), subjection to medical experimentation,
        placement in children’s homes, and other cases of

                               20
dismissal, such interests are especially compelling here, and the
United States government’s long-standing foreign policy
commitment to resolving reparations claims arising out of
World War II and the Holocaust at the governmental level,
coupled with the more recent creation of the Foundation, the
signing of the Executive Agreement, and the filing of the
Statement of Interest in this case, together provide such a basis.

       Because we conclude that the claims of Rozenkier and
similarly situated individuals present a nonjusticiable political
question, we do not address whether the act of state doctrine and
international comity are alternative grounds for dismissal. In
addition, we have considered Rozenkier’s remaining arguments
and find them unpersuasive or unnecessary for our decision.
Because Rozenkier’s claims present a nonjusticiable political
question, we affirm the district court’s judgment granting the
Appellees’ motion to dismiss Rozenkier’s complaint.

                     III. CONCLUSION

       For the foregoing reasons, we affirm the decision of
the district court.




      personal injury.
Statement of Interest, at 11 (citing Letter of President Clinton to
Chancellor Schroeder, Dec. 13, 1999).

                                21